834 F.2d 172
UNPUBLISHED DISPOSITIONNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Liza GARCIA, Plaintiff-Appellant,v.U.S. POSTAL SERVICE, Defendant-Appellee.
No. 86-2035.
United States Court of Appeals, Sixth Circuit.
Dec. 3, 1987.

Before ENGEL, MERRITT, and ALAN E. NORRIS, Circuit Judges.
PER CURIAM.


1
Plaintiff appeals from the order of the district court granting defendant's motion to dismiss and denying plaintiff's motion to amend her complaint.  Having reviewed the briefs of the parties and the record on appeal, we conclude that plaintiff has failed to demonstrate reversible error.


2
We therefore affirm the judgment of the district court for the reasons cited in its Order of October 14, 1986.